DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Otsuki et al. US 8,260,453 discloses a numerical controller for controlling a five-axis machining apparatus, in which a tool orientation command is corrected to thereby attain a smooth machined surface and a shortened machining time. The numerical controller includes a command reading device that successively reads a tool orientation command, a tool orientation command correcting device that corrects the tool orientation command so that a ratio between each rotary axis motion amount and a linear axis motion amount is constant in each block.
However, the prior art of record fails to teach or fairly suggest calculating an orientation of the work piece with respect to the tool at a time of processing from NC data and a directions of rotation centers of an actual first axis and an actual second axis, determining whether or not the calculated orientation of the work piece is included in an inoperable range, the inoperable range being the inoperable angle range, and correcting the orientation of the work piece with respect to the tool when the calculated orientation of the work piece is included in the inoperable range, as recited in claims 1 and 7, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
06/04/22